Citation Nr: 0008774	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
service-connected hammertoe deformity with abrasion, right 
fourth toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975, and from November 1990 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that established service-connected and a 10 percent 
evaluation for a hammertoe deformity with abrasion, right 
fourth toe.  A notice of disagreement was received in 
September 1998.  A statement of the case was issued in 
September 1998.  A substantive appeal was received from the 
veteran in October 1998. 

The Board notes that the veteran's appeal involves the 
initial evaluation assigned following the grant of service 
connection for this disability.  Hence, the Board has 
characterized the issue in light of the distinction noted by 
the United States Court of Appeals for Veterans Claims 
(Court) in the decision Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been obtained.

2.  The veteran's service-connected hammertoe deformity with 
abrasion, right fourth toe, is primarily manifested by a sore 
about the dorsal aspect of the proximal interphalangeal 
joint. 


CONCLUSION OF LAW

The criteria for a evaluation in excess of 10 percent for a 
hammertoe deformity with abrasion, right fourth toe, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5282, 4.118, Diagnostic 
Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that this claim on 
appeal is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

A review of the record reflects that service connection was 
established for hammertoe deformity with abrasion, right 
fourth toe, by the currently appealed May 1998 decision.  
This decision was primarily based on the report of a March 
1998 VA examination wherein the examiner essentially opined 
that the sore on the dorsal aspect of the right foot was 
likely to have been aggravated by poor fitting boots worn by 
the veteran while he served in the Gulf War (the Board notes 
that the medical evidence of record clearly shows that the 
veteran had a hammertoe deformity prior to his second period 
of active duty and underwent an osteotomy on the fourth 
metatarsal in May 1990).  Based on this examination report, a 
disability evaluation of 10 percent was assigned effective 
January 31, 1997 (the date of the application to reopen a 
previously denied claim of service connection for this 
disability). 

The relevant evidence of record pertaining to the severity of 
the veteran's hammertoe deformity with abrasion, right fourth 
toe, includes the March 1998 VA examination report, a 
February 1998 letter from Walter H. Majak, DPM (Doctor of 
Podiatric Medicine), and the veteran's testimony given during 
a January 1998 RO hearing.   
 
During the January 1998 hearing the veteran testified that 
because of his hammertoe deformity with abrasion, right 
fourth toe, he has to wear a special shoe or boot to avoid 
aggravating the disability, and that the disability is 
manifested by redness, a hot feeling, and problems walking.  
He also noted that was employed as a forklift operator at a 
warehouse, and had missed some work due to medical 
appointments.  

In the February 1998 letter, Dr. Majak related that the 
veteran has had problems with a painful right fourth 
hammertoe since 1991 when it became symptomatic while he was 
serving in Saudi Arabia.  The veteran related to Dr. Majak 
that he felt the area was aggravated by a poor fitting boot.  
The 1990 osteotomy was noted, and it was noted that the 
veteran has had periodic debridement and padding of the toe, 
and requires special fitting boots.  Dr. Majak stated that 
currently, the veteran has contracture of the fourth toe at 
the proximal interphalangeal joint and somewhat at the 
metatarsal phalangeal joint.  He further noted that the 
hammertoe has gotten more contracted since 1991 and will 
require surgical treatment to reduce the deformity.  

The report of the March 1998 VA examination notes the 
veteran's surgical history, and that he related that 
currently, he develops pain whenever he walks because his toe 
rubs the top of his shoe.  The veteran also noted that he is 
unable to wear a metatarsal pad for treatment of this 
condition because it presses on his tender callused area 
under the right fourth metatarsal.  Physical examination of 
the right foot revealed that on the dorsal aspect of the 
proximal interphalangeal joint of the fourth phalange there 
was a stage one sore of approximately one-half centimeter 
(cm.) in diameter that did not appear infected.  A well 
healed surgical incision was also noted.  The assessment 
noted in the examination report included status post 
osteotomy of the fourth metatarsal, hammertoe deformity of 
toes three through five not likely service related, and a 
stage one sore on the dorsal aspect of the fourth toe 
secondary to chronic shearing forces because of the hammertoe 
deformity.  The examiner added that the abrasion was 
aggravated by the veteran wearing boots that were too small 
during a period of extended ambulation (during the Gulf War).  

The veteran and his representative contend, in substance, 
that a disability evaluation higher than the 10 percent 
evaluation initially assigned following the grant of service 
connection for the hammertoe deformity with abrasion, right 
fourth toe, is warranted.  

At the outset, the Board notes that, recently, the Court 
observed that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1999). 

The Board notes that currently the veteran's service 
connected hammertoe deformity with abrasion, right fourth 
toe, is rated as 10 percent disabling under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5282, 4.118, Diagnostic Code 7804 
(1999).  Essentially, and as reflected by the 
characterization of the disability and the RO's action, this 
disability is rated as noncompensable under code 5282 and as 
10 percent disabling under code 7804, in part because the 
right fourth hammer toe preexisted service and the abrasion 
was incurred through service aggravation.  Further, under 
Diagnostic Code 5282, single hammertoes are to be rated as 0 
percent disabling (if all toes are service-connected, a 10 
percent evaluation is warranted).  In any event, Diagnostic 
Code 7804 provides a maximum rating of 10 percent for 
superficial scars that are tender or painful on objective 
demonstration. 

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
hammertoe deformity with abrasion, fourth toe.  As alluded to 
above, a compensable evaluation is not warranted for this 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(1999) as only the fourth hammertoe is service-connected.  

Moreover, as noted, a 10 percent evaluation is the highest 
available under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999), and the Board finds that a higher evaluation of 30 
percent under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999) 
by analogy is not warranted (this evaluation contemplating 
eczema manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement).  

The Board also finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (1999).  

In this regard, the Board notes that in his September 1998 
notice of disagreement, the veteran indicated that because of 
his service-connected hammertoe deformity with abrasion, 
right fourth toe, the New York Army National Guard (Guard) 
was going to put him in the retired reserve program effective 
in October 1998.  Essentially, he noted that the reason for 
this action was his inability to wear government issued boots 
and complete a mandatory two mile run.  He pointed out that 
he would lose his monthly pay, future retirement pay, life 
insurance, and the like.  The veteran submitted evidence from 
the Guard indicating that separation was recommended due to 
"[h]ammer [toe]." 

However, while the Board sympathizes with the veteran's 
position, the record does not reflect that the service-
connected hammertoe deformity with abrasion, right fourth 
toe, alone has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization.  In this regard, the Board points out that 
there is no medical evidence of record reflecting that the 
veteran is prevented from engaging in his full time 
employment as a forklift operator or from other types of 
part-time employment other than those involving wearing 
certain footwear.  Further, the symptoms of the service-
connected disability (the primary symptom being a stage one 
sore due to aggravation of the hammertoe that existed prior 
to service) are not otherwise shown to be so exceptional or 
unusual that the schedular criteria are inadequate to 
evaluate them.  Therefore, the requisite circumstances that 
would render impractical the application of the regular 
schedular standards have not been shown.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
gher or lower evaluation.   Accordingly, staged 
ratings are not for application in the present case.


ORDER

The appeal is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


